Citation Nr: 0904519	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back strain with 
disc herniation at L4-L5, status post laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied the Veteran's claim of entitlement to 
service connection for a back disability.  A hearing before 
the undersigned Veterans Law Judge at the RO was held in 
December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated, in his testimony before the Board in 
December 2008, that he had back problems since service, which 
he attributed to having to carry heavy loads and having to 
jump out of helicopters while holding heavy loads.

The evidence of record shows that the Veteran did injure his 
back subsequent to service, when jumping off a fire truck in 
August 1989.  However, the Board does also recognize that 
there is one service medical record, dated March 1965, that 
indicates complaints of low back pain.  While the Veteran's 
report of separation examination does not show a diagnosis of 
any back problems, since the Veteran did have a report of a 
backache in service, and since he now has current back 
problems he attributes to service, the Board finds that it 
must remand this issue for a VA examination, in order to 
determine the etiology of the Veteran's back disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
health care providers who have treated him 
for his back since service.  After 
obtaining any necessary releases, please 
associate all relevant records with the 
claims file that are not already of 
record.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
the Veteran should be scheduled for a VA 
orthopedic examination to determine the 
etiology and severity of his current back 
disability.  All necessary testing should 
be undertaken.  The examiner should review 
the Veteran's claims file, including his 
service treatment records, and indicate 
such review in his examination report.  
The examiner should also review the 
Veteran's work history, and medical 
records related to his on the job 
injuries.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion, as to every back 
disability diagnosed, as to whether it is 
as least as likely as not (i.e., is there 
at least a 50 percent probability), that 
any diagnosed back disability is related 
to service.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail.  

2.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
back disability.  In the event that any 
benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

